Citation Nr: 0303358	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1990 to May 
1991 and from June 1991 to September 1992.  She also had 
other periods of active duty for training and inactive duty 
training prior to and following these periods of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
denied the appellant's claim of entitlement to service 
connection for a sinus disorder.  The Board remanded the case 
in March 1998 and in September 1999.  

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  A chronic sinus disorder did not arise during active 
military service.

2.  Chronic sinusitis and chronic rhinitis are not related to 
any disease or injury in active military service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in June 1991.  Accordingly, when she 
later submitted statements seeking service connection for a 
sinus disorder, it did not require submission of another 
formal application.  See 38 C.F.R. § 3.155(a) (2002).  There 
is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a June 1995 letter, the RO 
informed the appellant of the requirement that she submit 
evidence showing incurrence or aggravation of sinusitis 
during a period of service.  The RO noted that evidence the 
appellant could submit included medical records showing 
treatment for sinusitis, statements from those who had 
knowledge of the disorder, and other medical records.  In a 
July 1998 letter, the RO wrote the appellant to ensure it had 
all the evidence necessary to process her claim, and 
specifically noted that it had no information on which to 
take action at that time.  In an April 1999 letter, the RO 
informed the appellant of a hearing before a member of the 
Board in May 1999, and of her opportunity to submit evidence 
and testify at that hearing.  The appellant testified at that 
hearing.  

In a September 1999 remand, the Board discussed the 
additional evidence that needed to be obtained, including 
service records from the National Personnel Records Center 
(NPRC) and the Arkansas National Guard, identified VA 
clinical records, and an additional VA medical opinion.  In 
the remand, the Board directed the RO to ask the appellant 
for a list of those who had treated her since 1996.  The RO 
asked the appellant for this information in a September 1999 
letter.  The RO also asked the Arkansas National Guard to 
provide information via a September 1999 letter.  

By a June 2001 letter, the RO informed the appellant of the 
enactment of the VCAA and of VA's revised duty to assist and 
its enhanced notification obligations.  The letter told her 
that VA had obtained the service medical records, VA 
examination reports in April and May 1999, VA clinical 
records that included a Persian Gulf Registry examination, 
and service clinical records from September 1990 to May 1994.  
The letter further noted that VA needed from her information 
as to the location of relevant records and a release for any 
such records she wanted VA to obtain.  These documents 
informed the appellant of the information and evidence 
necessary to substantiate the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes the service 
medical records and relevant VA clinical records.  The 
appellant has not identified any other sources of treatment.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
June 1995, April and May 1999, and August 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  



II.  Analysis

The claimant seeks to establish service connection for a 
sinus disorder.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  For direct service connection claims, there 
generally must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Beginning in August 1974, the appellant performed periods of 
both inactive duty training and active duty for training with 
the Arkansas National Guard.  Prior to her enlistment, a June 
1974 enlistment examination showed she reported a history of 
sinusitis; a clinical evaluation of the sinuses was normal.  
A service examination in March 1979 showed the same findings 
- her stated history of sinusitis and a normal clinical 
evaluation.  In April 1981 and May 1988 service examinations, 
she reported no history of sinusitis, and the clinical 
evaluations of the sinuses were normal.  

During her service from November 1990 to May 1991, a December 
1990 clinical record noted the appellant's complaint of a 
runny nose, and an examiner's finding of nasal congestion and 
impression of upper respiratory infection.  An April 1991 
separation examination indicated that the appellant stated 
she had a history of sinusitis that she treated herself with 
over-the-counter medications.  The examiner noted the 
appellant to be in good health, with recurrent rhinitis and 
sinusitis.  The clinical evaluation of the sinuses was 
normal.  

After her separation from active duty, and before she again 
reported for active duty on June 15, 1991, a VA clinical 
record dated June 14, 1991 showed that the veteran reported 
having an infected sinus.  She complained of post nasal drip 
for two weeks and no runny nose.  She said everyone in her 
family had the same symptoms.  On examination, there was no 
sinus tenderness.  The impression was viral syndrome and 
upper respiratory infection (URI).

During her service from June 1991 to September 1992, a June 
1991 clinical record noted that the appellant complained of 
sinus infection for three weeks.  No diagnosis was given.  A 
September 1991 clinical record indicated that she had 
allergic rhinitis.  In June 1992, the veteran complained of 
chronic sinusitis.  On examination, her nose was clear and 
her tympanic membranes were dull.  The assessment was 
sinusitis and URI.  

After her separation from active duty in September 1992, the 
veteran received VA treatment for various disorders.  She was 
noted to have clear nasal secretion on December 1993 
evaluation for referral to the mental health clinic.  Chronic 
rhinitis was assessed.  

The appellant underwent a Persian Gulf Registry examination 
in August 1994.  She reported a history of sinus infections 
since childhood.  She said she treated recurrent sinus 
problems with antibiotics she had at home that were not 
provided by VA.  Sinusitis by history was diagnosed.

In March 1995, the veteran complained of an upper respiratory 
infection, which was the diagnosis given.  In May 1995, she 
complained of cough, sinus congestion, and sinus drainage and 
requested something to dry up her sinuses.  

The veteran was accorded a VA compensation and pension 
examination in June 1995.  She reported that she developed a 
sinus infection requiring antibiotics in November 1990.  She 
said she had experienced two bouts of infection, but was free 
of symptoms in the interval.  On examination, maxillary 
sinuses were tender to palpation and percussion.  Chronic 
sinusitis was diagnosed.  However, sinus x-rays the same day 
showed normal paranasal sinuses.

In January 1996, the veteran was noted to have mild sinus 
drainage.  In June 1996, she reported having mostly seasonal 
sinus problems.  She was using Vancenase nasal metered dose 
inhaler (MDI).  In July 1996, she complained of sinus 
drainage, congestion, purulent secretions, and cough.  
Sinusitis was diagnosed.  In December 1996, she complained of 
difficulty breathing, chronic sinusitis, and no sense of 
smell.  On examination, she had large nasal polyps.  The 
assessment was large nasal polyps with nasal obstruction and 
purulent sinusitis.  In March 1997, the veteran reported 
having a sinus infection off and on for years.  In April 
1997, the veteran requested removal of nasal polyps.  The 
examiner assessed allergic complaints of long duration, 
refractory to Vancenase.  In August 1998, a sinus series 
showed all the paranasal sinuses were well developed and 
essentially clear.  The assessment was normal sinuses.  An 
undated treatment note shows complaints of difficulty 
breathing and green drainage.  On examination, there was a 
lot of nasal congestion.  Sinus x-rays were noted to be 
clear.

In April 1999, the veteran reported a history of nasal polyps 
with intermittent nasal congestion and clear to greenish 
nasal discharge.  The impression was allergic rhinitis with 
secondary Eustachian tube dysfunction (ETD).

On VA examination in August 2002, the appellant stated she 
had sinus problems since her childhood, which she treated 
herself with basic home remedies, such as garlic and salt 
water.  The impression was of chronic rhinitis that seemed to 
be allergy-based beginning well before her service and that 
was at various times aggravated.  The examiner opined that 
this problem did not appear connected to her service, as it 
began before service and continued after service without 
particular exacerbations.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2002).  

The appellant has essentially two kinds of service.  She has 
periods of active service, from November 1990 to May 1991 and 
from June 1991 to September 1992.  She also has multiple 
periods of inactive duty training (drills performed for the 
Arkansas National Guard) and multiple periods of active duty 
for training (generally, two-week periods of annual 
concentrated training).  The record contains specific dates 
of these inactive duty training and active duty for training 
periods from August 1993 to September 1994.  The record 
contains a report of the specific number of inactive-duty-
training periods and days of active duty for training, but 
not the specific dates of these periods, from August 1974 to 
August 1994.  

Looking first at the periods of inactive duty training and 
active duty for training prior to her active service 
beginning in November 1990, it is important to note that a 
"veteran" is one who served in the active military, naval, 
or air service and was separated therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2002).  Active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred in or aggravated in the line of 
duty, and any period of inactive duty training during which 
the claimant was disabled or died from an injury incurred in 
or aggravated in the line of duty or from a covered disease 
which occurred during such training.  The "covered 
diseases" for purposes of inactive duty training include 
acute myocardial infarction, cardiac arrest, and 
cerebrovascular accident.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2002).  

The evidence does not show a sinus disorder during periods of 
active duty for training or inactive duty training prior to 
1990.  The examinations in August 1974, March 1979, April 
1981, and May 1988 all showed normal sinus clinical 
evaluation.  Therefore, the appellant in this case, an 
individual with only National Guard service that was either 
inactive duty training or active duty for training, is not a 
"veteran" as legally defined by VA law and regulations 
prior to November 1990.  The presumption of soundness upon 
entry into service and the presumptive service connection 
provisions of 38 C.F.R. § 3.307 (2002), applicable to active 
duty, are not applicable to active duty for training or 
inactive duty training periods.  38 U.S.C.A. §§ 1111, 1112, 
1137 (West 2002); 38 C.F.R. § 3.307 (2002).  

The record does not include an examination report immediately 
prior to her entry onto active duty in November 1990.  It 
does include medical reports prepared over the years of her 
inactive service with the Arkansas National Guard.  In the 
June 1974 enlistment examination and the March 1979 
examination, the appellant reported a history of sinusitis.  
Clinical evaluations of the sinuses were normal in these 
reports, as in later April 1981 and May 1988 service 
examinations.  The appellant is competent to testify as to 
her symptoms, but her competence to diagnose a chronic 
disorder is not shown.  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).  
Her report of sinusitis dating back to childhood does not, in 
itself, rebut the presumption of soundness.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data.  38 
C.F.R. § 3.304(b)(2).

During her periods of active service, the appellant had 
intermittent symptoms associated with a sinus disorder, but 
nothing showing the development of chronic sinusitis or 
rhinitis.  In fact, the records show that sinus complaints 
have been related medically to varying causes, including 
viral syndrome, upper respiratory infection, and seasonal 
allergies.

Medical records post-dating the veteran's active service 
demonstrate the intermittent nature of the sinus disorder.  
Specifically to address whether there was a relation of any 
sinus disorder to service, the appellant underwent VA 
examination in August 2002, wherein she again stated she had 
sinus problems since her childhood, which she treated 
herself.  The impression was of chronic rhinitis beginning 
well before her service; the examiner opined that the sinus 
disorder found did not appear connected to her service, as it 
began before service and continued after service without 
particular exacerbations.  

While there is no clinical evidence of a chronic sinus 
disorder or chronic rhinitis before service, the VA examiner 
apparently determined that the veteran's history was 
consistent with accepted medical principles.  However, 
according the veteran the presumption of soundness, even over 
her continuing assertions that she had had life-long sinus 
problems, the medical record does not show inception of a 
chronic sinus disorder, whether sinusitis or rhinitis, in 
service.  It shows viral syndrome and URI.  It shows 
intermittent allergy-related sinus complaints after service.  
It does not show a chronic disability attributable to 
service.

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a sinus disorder.  


ORDER

Service connection for a chronic sinus disorder, including 
sinusitis and rhinitis, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

